77 F.3d 470
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Lister RAIGNS, Plaintiff--Appellant,v.Joseph HARPER, Sheriff;  Captain Cosgrove;  LieutenantDance, Defendants--Appellees.
No. 95-7674.
United States Court of Appeals, Fourth Circuit.
Feb. 26, 1996.Submitted Feb. 7, 1996.Decided Feb. 26, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   T.S. Ellis, III, District Judge.  (CA-95-1090-AM)
Frank Lister Raigns, Appellant Pro Se.
E.D.Va.
AFFIRMED IN PART, DISMISSED IN PART.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error in the dismissal of Appellant's claim of deliberate indifference to a substantial risk of harm by another inmate.   Accordingly, we affirm the dismissal of that claim on the reasoning of the district court.   Raigns v. Harper, No. CA-95-1090-AM (E.D.Va. Sept. 8, 1995).   The district court dismissed Appellant's claim of deliberate indifference to his medical needs without prejudice.   Because Appellant may be able to save this claim by amending his complaint, the portion of the order relating to this claim is not reviewable.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).   Accordingly, we dismiss the appeal with respect to the medical needs claim.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART